Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 12.18.2020. In view of this communication, claims 1-8 are now pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama et al (JP 2016226243 A), hereinafter referred to as Kageyama.
Regarding Claim 1, Kageyama discloses a motor drive system [Abstract](Fig 12), comprising: 
a motor (Fig 12, 60, Fig 18, 126, 127) that drives a vehicle (Fig 18, 121) so as to travel [Para 0060];
a motor control device (Fig 12, 51, 52, 53, 54, 55, 61,62, 71, 72, 73) that includes an inverter (Fig 12, , 51, 52, 53, 54, 61,62, 73) and a control device (Fig 12,  51, 55, 71, 72) that controls the inverter, and which controls the motor [Para 0041, 0046, 0048, 0054]; and 
a communication electronic controller (Fig 12, 71, 79, 57)  connected to the control device (Fig 12, 71), wherein 
the communication electronic controller (Fig 12, 71, 79, 57)  transmits information [Para 0060]regarding a drive system of the motor transmitted [Para 060] from the control device to an exterior of the vehicle (Fig 18, 121).  

    PNG
    media_image1.png
    745
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    621
    media_image2.png
    Greyscale

Regarding Claim 2, Kageyama discloses the motor drive system according to claim 1. Kageyama further discloses the information [Para 0060] regarding the drive system [Para 0060 discloses motors 126, 127 shown in Fig 18) is individual information regarding the motor [Para 0060] or the inverter (short circuit information is individual information). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama in view of Ito et al (JP2007028741A), hereinafter referred to as Ito.
Regarding Claim 3 , Kageyama discloses the motor drive system according to claim 1. Kageyama discloses the information but does not explicitly disclose the information regarding the drive system is at least any one of a vehicle identification number, a motor identification number, an inverter identification number, lifespan prediction information, and positional information, or a combination of a multiple thereof.  
Ito discloses the information regarding the drive system is at least any one of a vehicle identification number, a motor identification number, an inverter identification number, lifespan prediction information [Ito, Para 0001, Para 0011, Para 0024], and positional information, or a combination of a multiple thereof.  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor drive system of Kageyama with the information regarding the drive system having a lifespan prediction function as taught by Ito in order to notify maintenance manager so appropriate action is taken [ Ito, Abstract].
Regarding Claim 4 , Kageyama in view of Ito discloses the motor drive system according to claim 3. Kageyama in view of Ito further discloses the lifespan prediction information is calculated based on at least any one of a current value [Ito Para 0012, 0017 discloses current value being used as input in heat table which is then used to estimate temperature] , a voltage value, and a carrier frequency of the motor and a part characteristic of the inverter, or on information wherein a multiple thereof  are combined.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor drive system of Kageyama in view of Ito with the lifespan prediction information using the current value as further taught by Ito in order to estimate the thermal stress accumulated in the product so life can be predicted [Ito, Abstract].
Regarding Claim 5, Kageyama in view of Ito discloses the motor drive system according to claim 4. Kageyama in view of Ito further discloses information relating to the current value, the voltage value, and the carrier frequency of the motor and the part characteristic of the inverter is calculated from at least any one of a momentary value [Ito, Para 0017 discloses the maximum detected current value which can be a momentary value and/or an integrated value of the momentary value], a value calculated from map data, an integrated value of the momentary value, and an integrated value of a value calculated from the map data, or from a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor drive system of Kageyama in view of Ito with the information relating to current value being calculated from the momentary value as further taught by Ito in order to estimate the semiconductor lifespan [Ito, Para 0017].
  Regarding Claim 6 , Kageyama discloses the motor drive system according to claim 2.  Kageyama discloses the information but does not explicitly disclose the information regarding the drive system is at least any one of a vehicle identification number, a motor identification number, an inverter identification number, lifespan prediction information, and positional information, or a combination of a multiple thereof.  
Ito discloses the information regarding the drive system is at least any one of a vehicle identification number, a motor identification number, an inverter identification number, lifespan prediction information [Ito, Para 0001, Para 0011, Para 0024], and positional information, or a combination of a multiple thereof.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor drive system of Kageyama with the information regarding the drive system having a lifespan prediction function as taught by Ito in order to notify maintenance manager so appropriate action is taken [ Ito, Abstract].
  Regarding Claim 7, Kageyama in view of Ito discloses the motor drive system according to claim 6.  Kageyama in view of Ito further discloses the lifespan prediction information is calculated based on at least any one of a current value [Ito, Para 0012, 0017 discloses current value being used as input in heat table which is then used to estimate temperature, which in turn is used to calculate lifespan], a voltage value, and a carrier frequency of the motor and a part characteristic of the inverter, or on information wherein a multiple thereof are combined. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor drive system of Kageyama in view of Ito with the lifespan prediction information using the current value as further taught by Ito in order to estimate the thermal stress accumulated in the product so life can be predicted [Ito, Abstract].
 Regarding Claim 8, Kageyama in view of Ito discloses the motor drive system according to claim 7.  Kageyama in view of Ito further discloses information relating to the current value, the voltage value, and the carrier frequency of the motor and the part characteristic of the inverter is calculated from at least any one of a momentary value [Ito, Para 0017 discloses the maximum detected current value which can be a momentary value and/or an integrated value of the momentary value], a value calculated from map data, an integrated value of the momentary value, and an integrated value of a value calculated from the map data, or from a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor drive system of Kageyama in view of Ito with the information relating to current value being calculated from the momentary value as further taught by Ito in order to estimate the semiconductor lifespan [Ito, Para 0017].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832       

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832